EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tadashi Horie on April 13, 2021.  The application has been amended as follows:
	IN THE CLAIMS:
In claim 7, line 13, the recitation “from the coupling” has been replaced with - - from a coupling - -.
In claim 13, line 2, the recitation “and the coupling” has been replaced with - - and a coupling - -.
REASONS FOR ALLOWANCE
Claims 1-11, 13 and 14 are allowed over the prior art. The following is an examiner’s statement of reasons for allowance:  The prior art taken as a whole neither discloses nor renders obvious the claim combination comprising A driving apparatus comprising: an input shaft with a hollow space formed therein, the hollow space penetrating through the input shaft in an axial direction of the input shaft; a motor configured to rotate the input shaft about a rotation axis running along the axial direction; a reduction gear arranged on one side of the motor along the axial direction, the reduction gear being configured to receive power of the motor from the input shaft; an output shaft inserted through the hollow space of the input shaft, the output shaft being operably connected to the reduction gear to rotate about the rotation axis with power output from the reduction gear, wherein the output shaft has a protrusion on its reduction gear side, the protrusion protruding beyond the reduction gear and the hollow space; and a detector provided on the other side of the motor along the axial direction, the detector being configured to detect information on rotation of the input shaft and information on rotation of the output shaft, wherein the driving apparatus further comprises a limiting member arranged on the one side of the motor in the hollow space between the input shaft and the output shaft, the limiting member being adapted to limit intrusion of foreign matter into the hollow space, as required by claim 1; a driving apparatus comprising: an input shaft with a hollow space; a motor configured to rotate the input shaft; a reduction gear arranged inter alia, the output shaft having a protrusion on its reduction gear side, the protrusion protruding beyond the reduction gear and the hollow space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D YABUT/Primary Examiner, Art Unit 3656